396 S.C. 312 (2012)
721 S.E.2d 442
In the Matter of Michael James SARRATT, Petitioner.
Not in Source.
Supreme Court of South Carolina.
January 26, 2012.

ORDER
On January 7, 2011, the Court definitely suspended petitioner from the practice of law for nine months, retroactive to February 4, 2010, the date of petitioner's interim suspension. In the Matter of Sarratt, 390 S.C. 649, 704 S.E.2d 349 (2011). In addition, the Court ordered petitioner to successfully complete an anger management course acceptable to the Office of Disciplinary Counsel (ODC) prior to filing a Petition for Reinstatement.[1]
*313 Petitioner filed a Petition for Reinstatement which was referred to the Committee on Character and Fitness (the Committee) pursuant to Rule 33(d), RLDE, Rule 413, SCACR. After a hearing, the Committee issued a Report and Recommendation concluding petitioner has met the requirements for reinstatement as set forth in Rule 33(f), RLDE, and recommending the Court reinstate petitioner on specified conditions. Neither petitioner nor ODC filed exceptions to the Report and Recommendation.
The Court grants the Petition for Reinstatement subject to the following conditions:
1. for one (1) year from the date of this order, petitioner's practice shall be monitored by a lawyer selected by ODC;
2. at the conclusion of six (6) months, the lawyer shall file a report with the Commission on Lawyer Conduct (the Commission) detailing the lawyer's assessment of petitioner's practice and, at the conclusion of the one (1) year monitoring period, the lawyer shall file a report with the Commission detailing the lawyer's assessment of petitioner's practice and whether continued monitoring should be required; and
3. petitioner shall fully cooperate with the lawyer selected to serve as his monitor and shall be responsible for insuring the lawyer's reports are filed in a timely manner.
Petitioner is hereby reinstated to the practice of law.
IT IS SO ORDERED.
  /s/ Jean H. Toal, C.J.
  /s/ Costa M. Pleicones, C.J.
  /s/ Donald W. Beatty, C.J.
  /s/ John W. Kittredge, C.J.
  /s/ Kaye G. Hearn, C.J.
NOTES
[1]  ODC has confirmed petitioner successfully completed an anger management program which had been approved by ODC.